DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office Action is in response to Applicant's arguments filed on March 9, 2022. Claim(s) 1, 8-18, and 20 are pending and examined herein.

Response to Arguments
	In view of Applicant’s cancelation of claims 19 and 22, the 112-1st rejection and 112-2 rejection, respectively, are moot.
 	Applicant’s arguments regarding the 103 rejection of claims 1 and 8-22 as being unpatentable over Ceulemens (2014/0343162) of record in view of Baraban (WO 2015/026849) of record has been fully considered.
 	Applicant argues:
		There are currently two independent claims. These claims (1 and 20) both require that the patient has been previously nonresponsive when treated with cannabidiol or the patient's response to cannabidiol has diminished over time.

		The primary reference to Ceulemens et al does not mention cannabidiol. The secondary reference to Balaban only includes cannabidiol in a list of anti-epileptic drugs. Accordingly, nothing within either of the references teaches towards treating a patient population which is nonresponsive when treated with cannabidiol or has a decreased response over time.

		There is a great deal of unpredictability with respect to the treatment of epileptic patients. Because the primary reference does not mention cannabidiol and the secondary reference does not treat human patients and only mentions cannabidiol as a possible drug for treating epilepsy there is nothing within the references that suggests it would be even possible to have a selected patient population as claimed and have those patients be responsive to treatment with a combination of fenfluramine and cannabidiol as claimed.


 Applicant’s arguments are not persuasive. Examiner is aware and set forth on record that Ceulemens teaches all the limitations of the instant invention, except for the patient population, namely those that have been previously non-responsive when treated with cannabidiol or the patient’s response to cannabidiol is diminished (as required by the limitations of claims 1 and 20) or stiripentol (as required by the limitation of claim 21). Baraban was employed to teach a method of treating Dravet syndrome and that cannabidiol and stiripentol, among others, as antiepileptic drugs which  may be employed in the treatment of such disorders. Further, Ceulemens teaches seizures associated with Dravet Syndrome are typically resistant to conventional treatments. Baraban teaches that cannabidiol and stiripentol are conventional treatments to treating Dravet syndrome. While Ceulemens is silent with respect to the specific patient population non-responsive to cannabidiol, said reference teaches that seizures associated with Dravet Syndrome are typically resistant to conventional treatments. Thus, if a subject is non-responsive to cannabidiol or stiripentol for the treatment of Dravet Syndrome, as measured by a reduction in seizure frequency, then the skilled artisan would find it obvious to administer agents shown to be successful in treating the conventional treatment resistant ailment, as taught by Ceulemens.
The argument does not provide a reasonable basis to conclude that the examiner failed to establish a prima facie case of obviousness.
 	Any rejection from the previous Office action not set forth on record below is hereby withdrawn.
	The maintained/modified rejections are made in the Final Office action below as necessitated by amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 1, 8-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ceulemens (2014/0343162) of record in view of Baraban (WO 2015/026849) of record.
 	Ceulemens teaches treating and/or ameliorating seizures in a patient diagnosed with Dravet Syndrome comprising administering an effective dose of fenfluramine to that patient [0043]. 
 	Ceulemens teaches seizures associated with Dravet Syndrome are typically resistant to conventional treatments [0039].
 	Ceulemens teaches the instances of seizures are decreased by at least 50%, at least 60%, at least 70%, at least 80% or at least 90% [0048]. 
 	Ceulemens teaches doses of fenfluramine in about 0.5 mg/kg/day to about 0.01mg/kg/day [0055].  
 	Ceulemens teaches the dosage form of fenfluramine employed can be prepared by combining fenfluramine with one or more pharmaceutically acceptable diluents, carriers, adjuvants, and the like in a manner known to those skilled in the art of pharmaceutical formulation [0057]. 
  	Additionally, Ceulemens teaches fenfluramine can be employed as a monotherapy in the treatment of Dravet Syndrome.  Alternatively, fenfluramine can be coadministered simultaneously, sequentially or separately with one or more co-therapeutic agents, such as anticonvulsants.  Preferred co-therapeutic agents can be selected from the group consisting of carbamazepine, ethosuximide, fosphenytoin, lamotrigine, levetiracetam, phenobarbitol, progabide, topiramate, stiripentol, valproic acid, valproate, verapamil, and benzodiazepines such as clobazam, clonazepam, diazepam, ethyl loflazepate, lorazepam, midazolam.  Use of a pharmaceutically acceptable salt of a co-therapeutic agent is taught [0058]. 
  	Ceulemens teaches fenfluramine can be administered in the form of the free base, or in the form of a pharmaceutically acceptable salt, for example selected from the group consisting of hydrochloride, hydrobromide, hydroiodide, maleate, sulphate, tartrate, acetate, citrate, tosylate, succinate, mesylate and besylate [0059].
 	Ceulemens teaches long-term fenfluramine treatment advantageously resulted in a seizure-free condition in 66.6% of test subjects, compared to 38.7% for stiripentol [0066].  
 	Ceulemens teaches long-term fenfluramine treatment advantageously resulted in a slightly improved reduction in seizures (75%) [0067].
Ceulemens does not specifically teach that patients are non-responsive when treated with cannabidiol (as required by the limitations of claims 1 and 20) or stiripentol (as required by the limitation of claim 21). Albeit, as discussed above, Ceulemens teaches that fenfluramine is more effective than stiripentol (66.6% vs. 38.7%) [0066].
Baraban teaches methods for the treatment of Dravet syndrome (abstract). 
Baraban teaches cannabidiol and stiripentol, among others, as antiepileptic drugs that may be employed in the treatment of such disorders ([0048]; [0061]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed fenfluramine for the treatment of Dravet syndrome as taught by Ceulemens and would have also administered said regimen to a patient population that has previously been non-responsive to treatment with cannabidiol or stiripentol. Baraban teaches that cannabidiol and stiripentol are conventional treatments to treating Dravet syndrome. While Ceulemens is silent with respect to the specific patient population non-responsive to cannabidiol, said reference teaches that seizures associated with Dravet Syndrome are typically resistant to conventional treatments. Thus, if a subject is non-responsive to cannabidiol or stiripentol for the treatment of Dravet Syndrome, as measured by a reduction in seizure frequency, then the skilled artisan would find it obvious to administer agents shown to be successful in treating the conventional treatment resistant ailment, as taught by Ceulemens.
The skilled artisan would have expected, with a reasonable degree of success, that fenfluramine would have been a successful treatment because, as taught by Ceulemens, seizures associated with Dravet Syndrome are typically resistant to conventional treatments. Therefore, one of ordinary skill in the art would have administered fenfluramine for the treatment of Dravet syndrome based on its well- known application in the art for treating said disease, no matter the patient population. It even applies to said patient population, as it is known that Dravet syndrome seizures are typically resistant to conventional treatments, but show promise with fenfluramine as taught by Ceulemens.
Additionally, as required by the limitations of claims 12-18 and 22, Ceulemens does not specifically teach the number of days the regimen was repeated. Ceulemens does teach long-term fenfluramine treatment advantageously resulted in seizure reduction by 75%.
One of ordinary skill in the art would have found it obvious that such teachings render obvious the limitations of claims 12-18 and 22.
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 1 and 8-20 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627